UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21152 Nuveen Georgia Dividend Advantage Municipal Fund 2 (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) February 29, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.2% (100.0% of Total Investments) MUNICIPAL BONDS – 148.2% (100.0% of Total Investments) Education and Civic Organizations – 18.3% (12.4% of Total Investments) $ 1,760 Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus 6/19 at 100.00 Aa2 $ 1,971,235 Housing LLC Project, Series 2009, 5.250%, 6/15/35 Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC 7/17 at 100.00 Aa3 Project, Series 2007, 5.000%, 7/01/39 Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University 5/16 at 100.00 A1 of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate 7/21 at 100.00 AA Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured Douglas County Development Authority, Georgia, Charter School Revenue Bonds, Brighten 10/23 at 100.00 N/R Academy Project, Series 2013B, 7.000%, 10/01/43 Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Foundation 5/22 at 100.00 AA+ Technology Square Project, Refunding Series 2012A, 5.000%, 11/01/31 Fulton County Development Authority, Georgia, Revenue Bonds, Robert W. Woodruff Arts Center, 3/26 at 100.00 A2 Inc. Project, Refunding Series 2015A, 5.000%, 3/15/36 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, 10/23 at 100.00 AA+ Refunding Series 2013A, 5.000%, 10/01/43 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009, Tender Option Bond Trust 2015-XF0073: 18.017%, 3/01/17 (IF) No Opt. Call AA+ 18.047%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, 10/22 at 100.00 Baa2 Refunding Series 2012C, 5.250%, 10/01/30 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 10/21 at 100.00 Baa2 2012A, 5.000%, 10/01/32 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Savannah College of Art & 4/24 at 100.00 Baa2 Design Projects, Series 2014, 5.000%, 4/01/44 Total Education and Civic Organizations Health Care – 12.2% (8.2% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 5/16 at 100.00 CC 5.375%, 12/01/28 6/16 at 100.00 CC Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. 6/20 at 100.00 AA– Project, Series 2010, 5.000%, 6/15/40 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.000%, 2/15/33 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health No Opt. Call AA East Issue, Series 2012, 5.000%, 11/15/37 Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 10/17 at 100.00 A+ 2007, 5.250%, 10/01/35 Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA– 5.000%, 8/01/35 8/19 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional No Opt. Call AA Healthcare System, Inc. Project, Series 2010, 5.000%, 8/01/21 – AGM Insured Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/17 at 100.00 A Medical Center, Series 2007, 5.000%, 10/01/33 Total Health Care Housing/Multifamily – 2.7% (1.8% of Total Investments) Atlanta Urban Residential Finance Authority, Georgia, Multifamily Housing Revenue Bonds, 11/23 at 100.00 BBB+ Trestletree Village Apartments, Series 2013A, 4.500%, 11/01/35 Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 5/16 at 100.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 5/16 at 100.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 5/16 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.3% (0.2% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 6/16 at 100.00 AAA 50 4.550%, 12/01/31 (Alternative Minimum Tax) 6/16 at 100.00 AAA Total Housing/Single Family Industrials – 1.5% (1.0% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia 4/16 at 101.00 A– Waste Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) Materials – 0.3% (0.2% of Total Investments) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union No Opt. Call Baa2 Camp Corporation, Series 1995, 6.150%, 3/01/17 Tax Obligation/General – 37.6% (25.4% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement 1/22 at 100.00 AA Revenue Bonds, Memorial Health University Medical Center, Inc., Series 2012A, 5.000%, 1/01/31 Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal 7/17 at 100.00 AA+ Revenue Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) Clark County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical 1/17 at 100.00 Aa1 Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional 1/22 at 100.00 Aa1 Medical Center, Series 2012, 5.000%, 1/01/32 Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Performing Arts No Opt. Call AAA Center, Refunding Series 2013, 5.000%, 1/01/21 East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A: 5.000%, 2/01/30 – SYNCORA GTY Insured 5/16 at 100.00 N/R 5.000%, 2/01/34 – SYNCORA GTY Insured 5/16 at 100.00 N/R Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical 5/16 at 100.00 Aa2 Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical No Opt. Call Aa2 Center, Series 2012B, 5.000%, 7/01/23 Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding & 4/25 at 100.00 AAA Improvement Series 2015, 5.000%, 4/01/44 Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/25 at 100.00 AA– Northeast Georgia Health Services Inc., Series 2014A, 5.500%, 8/15/54 Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization 3/21 at 100.00 Aaa Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 Georgia State, General Obligation Bonds, Refunding Series 2009I, 5.000%, 7/01/19 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2015A, 5.000%, 2/01/28 2/25 at 100.00 AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2013, 5.000%, 2/01/36 2/23 at 100.00 AAA Habersham County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2014B, No Opt. Call Aa3 5.000%, 2/01/37 La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 7/18 at 100.00 Aa2 2008A, 5.500%, 7/01/38 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2014: 5.500%, 7/15/23 7/21 at 100.00 N/R 5.500%, 7/15/30 7/21 at 100.00 N/R 5.500%, 1/15/36 7/21 at 100.00 N/R Sandy Springs Public Facilities Authority, Georgia, Revenue Bonds, Sandy Springs City Center 5/26 at 100.00 Aaa Project, Series 2015, 5.000%, 5/01/47 The Carroll City-County Hospital Authority, Georgia, Revenue Anticipation Certificates Tanner 7/25 at 100.00 AA Medical Center, Inc. Project, Series 2015, 5.000%, 7/01/41 Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia 10/21 at 100.00 Aa2 Medical Center Project, Series 2011B, 5.000%, 10/01/41 Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, 12/21 at 100.00 A1 Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 21.7% (14.6% of Total Investments) Atlanta Development Authority, Georgia, Revenue Bonds, New Downtown Atlanta Stadium Project, 7/25 at 100.00 Aa3 Senior Lien Series 2015A-1, 5.250%, 7/01/44 Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Refunding Series 2007: 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA 50 5.250%, 12/01/20 No Opt. Call AA 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 7.375%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008C. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 5/16 at 100.00 A– 5.600%, 1/01/30 5/16 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Perry Bolton Project Series 2014, 5.000%, 7/01/41 7/23 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 5/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series 1993: 5.500%, 10/01/18 – NPFG Insured No Opt. Call AA– 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 AA– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series No Opt. Call AA– 2005, 5.500%, 10/01/26 – NPFG Insured Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, Series No Opt. Call AA– 1998A, 4.750%, 6/01/28 – NPFG Insured Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project,Series 5/16 at 100.00 N/R 2002, 5.125%, 12/01/21 – AMBAC Insured Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Bonds, Refunding No Opt. Call Aa1 Series 1992P, 6.250%, 7/01/20 – AMBAC Insured Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Bonds, Third 7/26 at 100.00 AA+ Indenture, Series 2015B, 5.000%, 7/01/41 Tift County Hospital Authority, Georgia, Revenue Anticipation Certificates Series 2012, No Opt. Call Aa2 5.000%, 12/01/38 Total Tax Obligation/Limited Transportation – 11.2% (7.5% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 AA– Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2012B, 5.000%, 1/01/31 No Opt. Call AA– Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative 1/22 at 100.00 AA– Minimum Tax) Atlanta, Georgia, Airport Passenger Facilities Charge and General Revenue Bonds, Refunding Subordinate Lien Series 2014A: 5.000%, 1/01/32 1/24 at 100.00 AA– 5.000%, 1/01/34 1/24 at 100.00 AA– Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air 6/20 at 100.00 Baa3 Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 Total Transportation U.S. Guaranteed – 19.5% (13.2% of Total Investments) (4) Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 Aa2 (4) 8/01/35 (Pre-refunded 8/01/18) – AGM Insured Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 N/R (4) Estate Foundation LLC Project, Senior Series 2007A, 5.250%, 7/15/38 (Pre-refunded 7/15/17) – AMBAC Insured Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (4) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 N/R (4) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (4) Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 (Pre-refunded 1/17 at 100.00 AA+ (4) 1/01/17) – AGM Insured Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewerage Revenue 6/17 at 100.00 AA– (4) Bonds, Series 2007, 5.000%, 6/01/37 (Pre-refunded 6/01/17) – NPFG Insured Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/17 at 100.00 AAA 4/01/37 (Pre-refunded 4/01/17) – AGM Insured Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC Project, Series 2008: 25 6.000%, 6/15/28 (Pre-refunded 6/15/18) 6/18 at 100.00 AA (4) 6.000%, 6/15/28 (Pre-refunded 6/15/18) 6/18 at 100.00 AA (4) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A-2, 1/17 at 100.00 AA– (4) 5.000%, 1/01/25 (Pre-refunded 1/01/17) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/18 at 100.00 AAA 2/01/36 (Pre-refunded 2/01/18) (UB) Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 5.000%, 2/17 at 100.00 AA+ (4) 2/01/33 (Pre-refunded 2/01/17) Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, 1/19 at 100.00 Aa1 (4) Series 2008, 5.500%, 1/01/38 (Pre-refunded 1/01/19) Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 A2 (4) Reservoir Project, Series 2008, 5.000%, 2/01/38 (Pre-refunded 2/01/18) – AGM Insured Total U.S. Guaranteed Utilities – 9.3% (6.3% of Total Investments) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power No Opt. Call A+ Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A-2, 1/17 at 100.00 AA– 5.000%, 1/01/25 Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 2012GG, 1/23 at 100.00 A+ 5.000%, 1/01/43 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, No Opt. Call A+ 5.500%, 1/01/20 – FGIC Insured Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ 5.000%, 3/15/22 No Opt. Call A+ Municipal Electric Authority of Georgia, Project One Revenue Bonds, Subordinate Lien Series No Opt. Call A+ 2015A, 0.000%, 1/01/32 Total Utilities Water and Sewer – 13.6% (9.2% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.750%, 11/01/30 – No Opt. Call AA AGM Insured 5 Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/18 at 100.00 Aa2 8/01/35 – AGM Insured Columbus, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2014A, 5/24 at 100.00 AA 5.000%, 5/01/31 DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B: 5.250%, 10/01/32 – AGM Insured 10/26 at 100.00 AA 5.000%, 10/01/35 – AGM Insured No Opt. Call AA DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 10/21 at 100.00 Aa3 5.250%, 10/01/41 Fulton County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2013, 1/23 at 100.00 AA– 5.000%, 1/01/33 Milledgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, No Opt. Call AA 12/01/21 – AGM Insured South Fulton Municipal Regional Water and Sewer Authority, Georgia, Revenue Bonds, Refunding 1/24 at 100.00 AA Series 2014, 5.000%, 1/01/30 Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek 2/18 at 100.00 A2 Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured Total Water and Sewer $ 200,362 Total Long-Term Investments (cost $208,106,637) Floating Rate Obligations – (2.2)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference – (49.9)% (5) Other Assets Less Liabilities – 3.9% Net Assets Applicable to Common Shares – 100% $ 150,327,498 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of February 29, 2016, the cost of investments was $204,739,255. Gross unrealized appreciation and gross unrealized depreciation of investments as of February 29, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Preference as a percentage of Total Investments is 33.7%. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Georgia Dividend Advantage Municipal Fund 2 By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 29, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 29,2016
